DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2004/0238519, hereinafter Sakamoto) in view of Akao et al. (US 2009/0229518, hereinafter Akao) and further in view of TW 201705296 A (IDS reference - hereinafter ‘296).
	With respect to claim 1, Sakamoto discloses:
 (a) transporting a carrier (carrier C of fig. 7) storing a plurality of dummy wafers (para 0113; Carrier C contains dummy wafers) therein into a heat treatment apparatus (para 0113; dummy wafers are transferred to heating unit);  (c) performing heating treatment on said dummy wafers (para 0006 and 0113).
	Sakamoto does not explicitly disclose (b) registering said carrier as a dummy carrier exclusive to the dummy wafers; (d) storing a treatment history of each of said dummy wafers in association with said carrier; and (e ) displaying the treatment history of each of said dummy wafers stored in said step (d). and the number of times of preheating to be stored is at least two or more, and the number of times of flash heating to be stored is at least two or more.
In an analogous art, Akao discloses (b) registering said carrier as a dummy carrier exclusive to the dummy wafers (fig. 5; para 0066; assigning IDs to carriers/lots/batch and register them); (d) storing a treatment history of each of said dummy wafers in association with said carrier (para 0004 and 0082; processing history is stored with the IDs); and (e ) displaying the treatment history of each of said dummy wafers stored in said step (d) (para 0010 and 0082). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Sakamoto’s system by adding Akao’s disclosure in order to control and isolate issues during semiconductor manufacturing process.
the number of times of preheating to be stored is at least two or more, and the number of times of flash heating to be stored is at least two or more.
In an analogous art, ‘296 discloses the number of times of preheating to be stored is at least two or more, and the number of times of flash heating to be stored is at least two or more (e.g. Fig. 1, page 16 & 19).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Sakamoto/akao’s disclosed invention to enhance uniformity and yield ratio of all the wafers in a lot. 

With respect to claim 3, Sakamoto discloses:
a receiving part (121 of fig. 5) for receiving a carrier (Carrier C) storing a plurality of dummy wafers therein (para 0113; Carrier C contains dummy wafers); a heating part (105 of fig. 6) for performing heating treatment on said dummy wafers (para 0113);
Sakamoto does not explicitly disclose a registration part for registering said carrier transported into said receiving part as a dummy carrier exclusive to the dummy wafers; a storage part for storing a treatment history of each of said dummy wafers in association with said carrier; and a display part for displaying the treatment history of each of said dummy wafers stored in said storage part. and the number of times of preheating to be stored is at least two or more, and the number of times of flash heating to be stored is at least two or more.


Sakamoto/Akao does not disclose the number of times of preheating to be stored is at least two or more, and the number of times of flash heating to be stored is at least two or more.
In an analogous art, ‘296 discloses the number of times of preheating to be stored is at least two or more, and the number of times of flash heating to be stored is at least two or more (e.g. Fig. 1, page 16 & 19).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Sakamoto/akao’s disclosed invention to enhance uniformity and yield ratio of all the wafers in a lot. 
Response to Arguments
Applicant argues as follows:

    PNG
    media_image1.png
    673
    895
    media_image1.png
    Greyscale

Examiner respectfully disagree and submits the following:
Sakamoto/Akao does not disclose the number of times of preheating to be stored is at least two or more, and the number of times of flash heating to be stored is at least two or more.
In an analogous art, ‘296 discloses the number of times of preheating to be stored is at least two or more, and the number of times of flash heating to be stored is at least two or more (e.g. Fig. 1, page 16 & 19).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Sakamoto/akao’s disclosed invention to enhance uniformity and yield ratio of all the wafers in a lot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816